DETAILED ACTION

Claims 125-130,133,138-146,150-152,155-156 and 159-163 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claim term “contact” is defined in the instant specification as, “placing the components of a desired reaction together under conditions suitable for carrying out the desired reaction (e.g., transformation…),” (page 27, lines 11-13). The instant specification goes further as to include constructs, “engineered into an Agrobacterium cell… and a plant cell may be contacted with the engineered Agrobacterium cell, wherein the plant cell is infected/transformed with the Agrobacterium, thereby modifying a target nucleic acid,” (page 27, lines 30-34, page 28, line 1). This definition provides support for the claim interpretation that standard Agrobacterium transformation techniques qualify as the active step of “contacting” as used in the instant claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 125, 133, 141-146, 150, 155, and 161 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 141 recites the limitation "the sequence-specific DNA binding fusion protein" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 141 depends from claim 125 which does not claim a sequence-specific DNA binding fusion protein. Therefore, the reference to “the sequence-specific DNA binding fusion protein,” in the second line of claim 141 lacks antecedent basis.
Claim 143 recites the limitation "the sequence-specific DNA binding fusion protein" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 143 depends from claim 125 which does not claim a sequence-specific DNA binding fusion protein. Therefore, the reference to “the sequence-specific DNA binding fusion protein,” in the second line of claim 143 lacks antecedent basis.
Claim 144 recites the limitation "the sequence-specific DNA binding fusion protein" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 144 depends from claim 127 which depends from claim 126 which depends from claim 125. Nowhere in claims 125-127 is a sequence-specific DNA binding fusion protein claimed. Therefore, the reference to “the sequence-specific DNA binding fusion protein,” in the third line of claim 144 lacks antecedent basis.
Claim 145 recites the limitation "the sequence-specific DNA binding fusion protein" in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 145 depends from claim 127 which depends from claim 126 which depends from claim 125. Nowhere in claims 125-127 is a sequence-specific DNA binding fusion protein claimed. Therefore, the reference to “the sequence-specific DNA binding fusion protein,” in the third line of claim 145 lacks antecedent basis.

Regarding claims 133, 141-142, 146, 150, 155, and 161, the use of the phrase “optionally” followed by one or more additional claim elements/steps, or a narrower recitation of a previously recited broad limitation, renders the claim confusing as it is unclear whether these elements/steps/species are a part of the invention and therefore limit the invention claimed. Thus, the metes and bounds of the claimed product/method cannot be determined. In the interests of compact prosecution, claim 133 is considered not to include, “virD2 and/or virE2,” claim 141 is considered not to include, “the affinity polypeptide,” being, “capable of interacting with a peptide tag or a domain that is capable of interacting with a T-DNA sequence,” claim 142 is considered not to include, “the affinity polypeptide,” being, “capable of interacting with a peptide tag or with an RNA recruiting motif,” claim 146 is considered not to include, “the RNA recruiting motif,” being, “linked to the 5’ end or to the 3’ end of the CRISPR nucleic acid,” claim 150 is considered not to include, “the T-DNA comprises a 5’ homology arm,” claim 155 is considered not to include the homology sequences comprising, “a length of about 3 nucleotides to about 25 nucleotides,” and claim 161 is considered not to include, “a scFv antibody.”

Regarding claim 125, the claim limitations set forth in (b)(i) and (b)(ii) render the claim indefinite because (b) (i) and (ii) are in the alternative (or), and (b)(ii) indicates that the domain interacts with “the nucleic acid binding polypeptide”. There is no “nucleic acid binding polypeptide” in the invention as set forth in the alternative limitation of (b)(ii). Therefore, the claim is confusing as the actual elements required to be present when following the method according to the alternative (b)(ii) cannot be determined. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 125-130, 133, 138-146, 150-152, 155-156, and 159-163 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of editing the genome of a plant or fungal cell, does not reasonably provide enablement for the editing of a genome of cell types other than plant or fungal cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims broadly encompass a method of modifying a nucleic acid in any cell type using gene editing technology in combination with A. tumefaciens-mediated transformation.
The specification does not provide sufficient guidance for predictably determining whether A. tumefaciens-mediated transformation can be used to modify the genome of a mammalian cell without undue experimentation. The specification only provides specific guidance for the combination of CRISPR-Cas gene editing with A. tumefaciens-mediated transformation of plant and fungal cells. The working examples disclose the use of Cas12a and A. tumefaciens virulence peptides directly fused or indirectly fused with the use of peptide tags to modify the genomes of Nicotiona benthamiana, Saccharomyces cerevisiae, and soy explants (Specification, Examples 1-5).
At the time of filing, Agrobacterium-mediated transformation was widely used for the transformation of plants because of the relationship between Agrobacterium species and plant cells specifically (Lacroix, B., & Citovsky, V. (2019). Pathways of DNA transfer to plants from Agrobacterium tumefaciens and related bacterial species. Annual review of phytopathology, 57, 231., Introduction). The ability of Agrobacterium tumefaciens to transfer T-DNA to plant cells and for the T-DNA to then enter the nucleus of the plant cells was understood to be facilitated by signals released by plant cells, and the interactions that occur between virE2 and plant specific proteins like virE2 interacting protein 1 (VIP1), virE2 interacting protein 2 (VIP2), importin alpha, and core histones (Lacroix et al., page 4, last partial paragraph; page 7 first partial paragraph). Even in this well-studied context, the mechanisms underlying key steps for T-DNA importation remain unknown (Lacroix et al., page 5, first sentence of last partial paragraph). Therefore, the state of the prior art at the time of filing demonstrates that the application of Agrobacterium-mediated transformation to plant cells is the predominate context and application to cells other than plant cells would be unpredictable.
Therefore, in view of the well understood context and unpredictability evidenced by the prior art at the time of filing with regard to embodiments of the claimed invention that are directed to the application of Agrobacterium-mediated transformation of cell types other than plant/fungal cells, the lack of specific guidance in the specification for using this method in cell types other than plant/fungal cells, the limitation of the working examples to only two plant cell types and one fungal cell type, and the breadth of the claims, it would have required undue experimentation to make and use the breadth of the methods claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 125-130, 133, 138, and 143 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 20190169624 (Finer et al., 6/6/2019, (of record) hereafter referred to as the Finer reference).
The Finer reference disclosed a method for producing a genetically modified plant comprising inoculating a plant with an Agrobacterium containing a nucleic acid of interest (page 14, [0058]). Finer further disclosed the use of CRISPR-Cas9 genome editing within the Agrobacterium method (page 16, [0082]) and the use of T-DNA vectors for the transformation of plant cells (page 17,[0093]). Finer also disclosed the presence of virulence proteins that can be VirD2 or VirE2 and are translocated into the plants during transformation (page 17, [0087]). Thus, the Finer reference disclosed a method of modifying a target nucleic acid, comprising contacting a target nucleic acid (Agrobacterium transformation) with a domain capable of interacting with a T-DNA (virulence proteins), a nucleic acid binding protein (Cas9) and a T-DNA sequence as in the instant claim 125, wherein the domain capable of interacting with a T-DNA is an Agrobacterium effector protein as in the instant claim 126, wherein the Agrobacterium effector protein is an Agrobacterium virulence polypeptide, optionally, virD2 and/or virE2 as in the instant claim 133, and wherein the nucleic acid binding protein is a Cas9 effector protein as in the instant claim 138.
The Finer reference further disclosed the Vir protein fused with a genome editing protein that can be Cas9 (page 17, [0087], page 16, [0082]). Thus, Finer disclosed the method of instant claim 126 wherein the Agrobacterium effector protein is an Agrobacterium effector fusion protein as in the instant claim 127, wherein the Agrobacterium effector protein is fused to the nucleic acid binding polypeptide as in the instant claim 129. Further, the instant specification provides no alternative meaning for the term, “associated” and the term is given its plain meaning of joined or connected together. Thus, the Vir protein and the Cas9 of the reference are also associated with one another when they are fused as in the instant claim 130.
The Finer reference further disclosed the genome editing protein can be Cas9 (page 16, [0082]) and is site-specific (page 11, [0024]). Thus, Finer disclosed the method of claim 125 wherein the nucleic acid binding polypeptide is a sequence-specific DNA binding fusion protein as in the instant claim 128, and wherein the sequence-specific DNA binding fusion protein is a CRISPR-Cas effector protein fused to an Agrobacterium effector protein as in the instant claim 143.
Therefore, by teaching all the limitations of the instant claims 125-130, 133, 138, and 143 as written, Finer anticipates the instant invention as claimed.

Claims 125, 139-140, 150-152, 155-156, and 162-163 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 9790490 (Zhang et al., 10/17/2017 (of record, hereafter referred to as the Zhang reference) as evidenced by Christie, P. J., & Gordon, J. E. (2015). The agrobacterium Ti plasmids. Plasmids: biology and impact in biotechnology and discovery, 295-313.
The Zhang reference disclosed a method of modifying a sequence of interest comprising delivering a putative type V CRISPR-Cas loci effector protein and one or more nucleic acid components (column 2, lines 42-51). The Zhang reference further disclosed a nucleic acid component as a guide sequence (column 3, lines 34-35). The Zhang reference further disclosed the introduction of T-DNA containing polynucleotides encoding Cpf1 effector proteins to a plant through Agrobacterium-mediated transformation (column 217, paragraph 2) which includes the use of tumor-inducing plasmids (column 208, lines 15-22) to modify a gene of interest (column 218, lines 38-41). Further, the tumor-inducing plasmids inherently contain domains capable of interacting with T-DNA because the tumor-inducing plasmids contain Agrobacterium virulence proteins (Christie et al. 2015, Fig.1). The Zhang reference thus, discloses a method of modifying a target nucleic acid by contacting a target nucleic acid sequence with a domain capable of interacting with a T-DNA, a nucleic acid binding polypeptide (Cpf1), a guide RNA, and a T-DNA as in the instant claim 139.
The Zhang reference further disclosed the Cpf1 effector protein is complexed with a nucleic acid guide sequence that is linked to a repeat sequence containing stem-loops wherein the repeat sequence is an MS2 RNA aptamer which binds to the MS2 bacteriophage coat protein (column 3, lines 31-56). The Zhang reference, thus, disclosed the method of the instant claim 139 wherein the CRISPR guide nucleic acid is linked to an RNA recruiting motif, wherein the RNA recruiting motif and a corresponding affinity polypeptide are an MS2 phage operator stem-loop and MS2 coat protein as in the instant claims 140, and 162-163.
The Zhang reference further disclosed a template nucleic acid sequence for modification of a target nucleic acid sequence, wherein the template nucleic acid sequence comprises a 5’ homology arm, replacement sequence, and a 3’ homology arm, wherein the replacement sequence alters the sequence of the target position (column 105, lines 51-67, column 106, lines 1-4 and 64-66). The Zhang reference, thus, disclosed the method of the instant claim 125 wherein the T-DNA sequence comprised a 3’ homology region having homology to the target nucleic acid as in the instant claim 150 wherein the T-DNA comprises an edit for incorporation into the target locus located in the 5’ direction relative to the 3’ homology region as in the instant claim 152.
The Zhang reference further disclosed the 3’ and the 5’ homology arms can extend at least 10-2000 nucleotides from the template sequence (column 107, lines 5-14). The Zhang reference, thus disclosed the method of the instant claim 150 wherein the 3’ homology arm and the 5’ homology arm, when present, comprise a length of about 5-1000 nucleotides as in the instant claim 151. The Zhang reference also disclosed the method of the instant claim 125 wherein the T-DNA sequence comprised a 3’ microhomologous and a 5’ homologous sequence as in the instant claim 155 and wherein the T-DNA comprised an edit for incorporation into the target locus located in the 5’ direction relative to the 3’ microhomologous sequence and in the 3’ direction relative to the 5’ microhomologous sequence as in the instant claim 156.
Therefore, by teaching all the limitations of the instant claims 139-140, 150-152, 155-156, and 162-163 as written, Zhang anticipates the instant invention as claimed as evidenced by Christie et al., 2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 125, 127, 141-142, 144-145, and 159-161 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190169624 (Finer et al., 6/6/2019, (of record) hereafter referred to as the Finer reference) in view of WO 2018140362 (Gallego-Bartolome et al., 8/2/2018, hereafter referred to as the Gallego reference), and Tanenbaum, M. E., Gilbert, L. A., Qi, L. S., Weissman, J. S., & Vale, R. D. (2014). A protein-tagging system for signal amplification in gene expression and fluorescence imaging. Cell, 159(3), 635-646. Hereafter referred to as the Tanenbaum reference.
The Finer reference disclosed a method for producing a genetically modified plant comprising inoculating a plant with an Agrobacterium containing a nucleic acid of interest (page 14, [0058]). The Finer reference further disclosed the use of CRISPR-Cas9 genome editing within the Agrobacterium method (page 16, [0082]) and the use of T-DNA vectors for the transformation of plant cells (page 17,[0093]). The reference also disclosed the presence of virulence proteins that can be VirD2 or VirE2 and are translocated into the plants during transformation (page 17, [0087]). The Finer reference also disclosed the Vir protein fused with a genome editing protein that can be Cas9 (page 17, [0087], page 16, [0082])
The Finer reference did not disclose the use of a nucleic acid binding polypeptide linked to a peptide tag or to an affinity polypeptide as in the instant claim 141, or where the domain capable of interacting with a nucleic acid binding polypeptide is a peptide tag or affinity polypeptide as in the instant claim 142. The Finer reference also did not disclose the Vir protein fused to a peptide tag and the CRISPR-Cas protein fused to a corresponding affinity polypeptide as in the instant claim 144 or the Vir protein fused to an affinity polypeptide and the CRISPR-Cas protein fused to a corresponding peptide tag as in the instant claim 145. The Finer reference also did not disclose the use of a nucleic acid binding polypeptide linked to a peptide tag or to an affinity polypeptide wherein the peptide tag comprises a GCN4 peptide tag as in the instant claims 159-160, wherein the affinity polypeptide is an antibody as in the instant claim 161.
The Gallego reference disclosed the use of a dCas9 fused to a multimerized epitope and a second protein fused to an affinity polypeptide in the Agrobacterium-mediated transformation of plants (page 35, [0154]; pages 4-5, [0016]; page 60, [0247]). The Gallego reference further disclosed the peptide tag can be a GCN4 tag and the affinity polypeptide can be an anti-GCN4 antibody as in the instant claims 159-161 (page 34, [0150]). The Gallego reference further disclosed the increased efficiency of the multimerized epitope tagging of dCas for targeting effector proteins (page 10, [0032], [0034], [0036]; Fig. 6, Fig. 8, Fig. 10). Tanenbaum et al. supplements Finer and Gallego by teaching that the use of a peptide tag system fused to dCas9 allowed for the recruitment of multiple copies of the corresponding affinity tag fused to a transcriptional activator and produced a more potent system than when the activator was instead directly fused to the dCas9 (page 635, Summary; page 636, Figure 1; page 642, Figure 5). Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the method of Finer could be combined with the peptide tagging method of Gallego and supplemented by the teaching of Tanenbaum et al. to produce a more potent and efficient system that allows for the targeting of effector proteins to a nucleic acid of interest
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the GCN4 multimerized epitope tagging and corresponding affinity polypeptide tagging method wherein the GCN4 is fused to dCas9 and the affinity polypeptide is an antibody of the Gallego reference with the method of producing a genetically modified plant using a CRISPR-Cas enzyme fused to a Vir protein of the Finer reference to arrive at the inventions claimed in instant claims 141-142, 145, and 159-161 with a reasonable expectation of success.
Further, there is nothing of record to suggest that the particular arrangement of peptide tag and affinity polypeptide between the Cas enzyme and the effector protein is of consequence to the functionality of the claimed invention. The broad methods of linkage between Cas enzyme and effector protein are also finite in number as the linkage could occur, in this case, in one of three possible ways. The proteins can be linked directly, indirectly with a peptide tag on the Cas enzyme and an affinity polypeptide on the effector protein as in the instant claim 145, or with the affinity polypeptide on the Cas enzyme and the peptide tag on the effector protein as in the instant claim 144. Therefore, there existed a finite number of potential solutions for accomplishing linkage between Cas enzyme and effector protein. Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to put the peptide tag on the Vir protein and the affinity tag on the Cas protein as a matter of design choice as in the instant claim 144 and they would have recognized that the results would have been predictable in that the operation of the system would not have been modified by doing so.

Claims 125, 139, and 146 are rejected under 35 U.S.C. 103 as being unpatentable over US 9790490 (Zhang et al., 10/17/2017 (of record), hereafter referred to as the Zhang reference) in view of the Finer reference and the Gallego reference.
The Zhang reference disclosed a method of modifying a sequence of interest comprising delivering a putative type V CRISPR-Cas loci effector protein and one or more nucleic acid components (column 2, lines 42-51). The Zhang reference further disclosed a nucleic acid component as a guide sequence (column 3, lines 34-35). The Zhang reference further disclosed the introduction of T-DNA containing polynucleotides encoding Cpf1 effector proteins to a plant through Agrobacterium-mediated transformation (column 217, paragraph 2) which includes the use of tumor-inducing plasmids (column 208, lines 15-22) to modify a gene of interest (column 218, lines 38-41). The Zhang reference further disclosed the Cpf1 effector protein is complexed with a nucleic acid guide sequence that is linked to a repeat sequence containing stem-loops wherein the repeat sequence is an MS2 RNA aptamer which binds to the MS2 bacteriophage coat protein (column 3, lines 31-56). Thus, the Zhang reference disclosed the method of the instant claims 125 and 139 wherein the CRISPR guide nucleic acid is linked to an RNA recruiting motif as in part of the instant claim 146. 
The Zhang reference did not disclose the Agrobacterium effector protein fused to an affinity polypeptide that is capable of binding the RNA recruiting motif as in the remainder of the instant claim 146.
The Finer reference disclosed a method of editing a target gene using an Agrobacterium effector protein, a Vir protein, fused with a genome editing protein that can be Cas9 used with a guide RNA to edit a target gene (page 17, [0087]; page 16, [0082]; page 16, [0083]). The Finer reference also disclosed that the fusion of a Vir protein to a genome editing protein allows for the genome editing protein to travel to the plant cell’s nucleus (page 17, [0087]). The Gallego reference disclosed that the potential negative effects of a direct fusion between an effector protein and a Cas9 protein can be overcome by linking an MS2 aptamer to the guide RNA and the effector protein to the MS2 coat protein (page 77, [0303]). Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the method of modifying a sequence of interest using Cas and a guide RNA fused to an MS2 RNA aptamer of the Zhang reference could be combined with the inventions disclosed in the Finer and the Jacobsen reference to accomplish the nuclear localization of genome editing protein by fusion of a Vir protein to a genome editing protein disclosed by Finer and the ability to overcome potential negative effects of direct linkage disclosed by Gallego.
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modifying a sequence of interest using Cas and a guide RNA fused to an MS2 RNA aptamer of the Zhang reference with the method of editing a target gene using an Agrobacterium effector protein, a Vir protein, being associated with Cas9 and a guide RNA of the Finer reference and that linking the Agrobacterium effector protein to an MS2 coat protein while linking the guide RNA to an MS2 RNA aptamer would be advantageous to overcome any negative effects that a direct fusion may have according to the Gallego reference to arrive at the invention of the instant claim 146 with a reasonable expectation of success.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN THOMAS TINSLEY whose telephone number is (571)272-8630. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.T.T./Examiner, Art Unit 1633

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633